Nationwide Life Insurance Company: ·Nationwide VLI Separate Account - 4 Prospectus supplement dated December 31, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective December 31, 2008, this investment option changed its name as indicated below. OLD NAME NEW NAME Nationwide Variable Insurance Trust – Lehman Brothers NVIT Core Plus Bond Fund – Class I Nationwide Variable Insurance Trust – NVIT Core Plus Bond Fund – Class I
